DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 13, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the oil absorption ratios of the four samples readily put a skilled artisan on notice that the inventors were in possession of the invention having an oil absorption ratio anywhere within the range of these four samples provides written support for an oil absorption ratio of at least 13.61, the Examiner does not find it persuasive.  The claim language states “at least 13.61” so at most based on the four samples in Table 5 the applicant has support for a range of 13.61-14.51.  The specification does not provide support for anything beyond 14.51 which is encompassed by the use of “at least” in the claim.  Therefore, the rejection under 35 U.S.C. 112(a) is proper and is maintained.

Applicant’s arguments, filed January 12, 2021, with respect to the rejection of claims 2-3, 5, 16-17, 23-24, and 28-29 under 35 U.S.C. 103 over Zhang ‘486 and Floyd ‘915 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zhang ‘486, Floyd ‘915, and Seth ‘655.  Please refer to the detailed discussion below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5, 16-17, 23-24, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 5, the subject matter not properly described in the application as filed is “a microporous polymer film…having an oil absorption ratio of at least 13.61.”  Applicant’s point 
In claim 5, the subject matter not properly described in the application as filed is “a microporous polymer film…having an oil absorption ratio of at least 13.61…a thickness in a range of about 8-50 microns.”  Referring to Table 5 and the text of the last two lines of page 24 of the specification, the obtained absorption ratios of Table 5 only support a thickness of 14-16 microns and 3-3.6 gsm basis weight.  Additionally, it is not evident which thickness of the 14-16 micron range produces the higher than 13.61 absorption ratio.  Therefore, there is no support in the specification for a thickness outside of 14-16 microns as encompassed by the claimed range of 8-50 microns while still achieving an absorption ratio of 13.61-14.51.  
In claim 23, the subject matter not properly described in the application as filed is “a microporous polymer film…having an oil absorption ratio of at least 13.61.”  Applicant’s point to Table 5 for support, but 13.61 is the average oil absorption ratio of four samples of a Celgard single-layer PP membrane facial blotter where the greatest number of one of the samples is 14.51.  The claim language states “at least 13.61” so at most based on the four samples in Table 5 the applicant has support for a range of 13.61-14.51.  The specification does not provide support for anything beyond 14.51 which is encompassed by the use of “at least” in the claim.  
In claim 23, the subject matter not properly described in the application as filed is “a microporous polymer film…having an oil absorption ratio of at least 13.61…a thickness in a range of about 8-50 microns.”  Referring to Table 5 and the text of the last two lines of page 24 of the specification, the obtained absorption ratios of Table 5 only support a thickness of 14-16 microns and 3-3.6 gsm basis weight.  Additionally, it is not evident which thickness of the 14-16 micron range produces at least a 13.61 absorption ratio.  Therefore, there is no support in the specification for a thickness outside of 14-16 microns as encompassed by the claimed range of 8-50 microns while still achieving an absorption ratio of 13.61-14.51.  
Claims 2, 3, 16, 17, 24, 28, and 29 are rejected under 35 U.S.C. 112(a) for depending from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 2, 16-17, 23-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PGPub 2011/0223486, hereinafter ‘486), Floyd et al. (U.S. PGPub 2006/0148915, hereinafter ‘915), and Seth (U.S. PGPub 2002/0110655, hereinafter ‘655).
Claims 5, 2, and 28: ‘486 teaches a microporous polymeric film consisting essentially of a single microporous polypropylene film for separators for electrochemical device [paragraphs 106 and 116] made by a dry-stretch process [abstract], wherein said polymer is a semi-crystalline polymer [paragraph 116], and said microporous polypropylene film has round shaped pores [paragraph 110], said round shaped pores having an aspect ratio of 0.75 to 1.25 [paragraph 110]; the dry-stretched microporous polymer film has thickness in a range of about 8-50 microns [paragraph 244], an average pore size of  0.03 to 0.50 microns [paragraphs 113]; and a porosity in the range of 20-80% [paragraph 113] in order to improve the membranes strength and enhance durability [abstract; paragraphs 20, 106, 116, 237 and 338-341].
‘486 teaches the film can be used in a wide variety of applications [paragraph 106], but it does not explicitly teach that the microporous membrane is for skin oil blotting.  However, ‘915 teaches it is known to use microporous membranes and films as separators in electrochemical 
	While ‘486 teaches the claimed thickness, pore size, and porosity ranges, the combination of ‘486 and ‘915 do not explicitly teach that the microporous membrane wipe will have an oil absorption ratio of at least 13.61 or 13.61-14.51 when using canola oil.  However, ‘655 teaches oil absorbing wipes where it is known that the thickness, pore size, and porosity of the wipe affects the amount of oil that can be absorbed by the wipe [abstract; paragraphs 29 and 36].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness, pore size, and porosity of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  Thus, one of ordinary skill in the art would be able to optimize the parameters of the wipe to achieve an oil absorption ratio of at least 13.61 or 13.61-14.51 when using canola oil.

Claim 16: ‘486, ‘915, and ‘655 teach the limitations of claim 5 above.  ‘486 also teaches the single layer dry stretched microporous film [paragraph 275] has a transverse direction tensile strength of at least about 225 kgf/cm2 [paragraph 286]. 



Claims 23 and 29: ‘486 teaches a method of making a layer of a microporous membrane for electrochemical devices [paragraphs 106, 305 and 338] consisting essentially of the steps of: extruding a single nonporous polypropylene precursor [paragraphs 106, 116, 339, and 343], wherein the extruded polypropylene [paragraphs 106, 116, 339, and 343]; and dry-stretching [abstract] by biaxially stretching the nonporous polypropylene precursor to form said microporous membrane[paragraph 340], the biaxial stretching including a machine direction stretching and a transverse direction stretching [paragraph 340], the transverse direction stretching including a simultaneous controlled machine direction relax [paragraph 340] in order to improve the membranes strength and enhance durability [paragraph 20] wherein the dry-stretched microporous membrane has thickness in a range of about 8-50 microns [paragraph 244].  
‘486 does not teach that the microporous membrane is for skin oil blotting.  However, ‘915 teaches it is known to use microporous membranes and films as separators in electrochemical cells [paragraph 2] and as oil removal cloths and wipes for cosmetic purposes [paragraph 3].  It would have been obvious to a person of ordinary skill in the art to try using the microporous membrane of ‘486 as an oil removal wipe in view of the teaching of ‘915 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  Therefore, the combination of ‘486 and ‘915 teach that the microporous membrane can be used as a wipe for skin oil blotting.


Claim 24: ‘486, ‘915, and ‘655 teach the limitations of claim 23 above.  ‘486 further discloses annealing the non-porous polypropylene precursor after extruding and before biaxially stretching [paragraph 345], wherein annealing is conducted at a temperature in the range of Tm-80° C. to Tm-10° C [paragraph 346], wherein the biaxially stretching comprises [paragraph 347]: machine direction stretching [paragraph 348], and thereafter transverse direction stretching including a simultaneous machine direction relax [paragraph 349], wherein machine direction stretching is conducted either hot or cold or both [paragraph 350], wherein cold machine direction stretching is conducted at a temperature <Tm -50° C and/or hot machine direction stretching is conducted at a temperature <Tm -10° C [paragraphs 351-352], wherein the total machine direction stretch is in the range of 50-500% [paragraph 353], the total transverse .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PGPub 2011/0223486, hereinafter ‘486), Floyd et al. (U.S. PGPub 2006/0148915, hereinafter ‘915), and Seth (U.S. PGPub 2002/0110655, hereinafter ‘655) as applied to claim 5 above, and further in view of JP H05-018392 (using the English Machine Translation provided, hereinafter JP ‘392).
Claim 3: ‘486, ‘915, and ‘655 teach the limitations of claim 5 above.  ‘486, ‘915, and ‘655 do not teach cleaning surfaces by wiping the surface with the wipe.  However, JP ‘392 teaches that an oil-blotting wipe used to absorb sebum of the face [paragraph 2] can also be used as a spectacle wipe [reads on “surfaces”; paragraph 22] which will remove smudges from the surface of the spectacles.  Therefore, because JP ‘392 teaches that an oil blotting wipe can be used to wipe spectacles in place of sebum on a face of a user, it would have been obvious to one of ordinary skill in the art to have selected wiping spectacles as taught by JP ‘392 as the surface being cleaned using the wipe of the combination of ‘486, ‘915, and ‘655.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 2, 3, 16, 17, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12, 18, and 18 of copending Application No. 14/662355 in view of Zhang et al. (U.S. PGPub 2011/0223486) and Seth (U.S. PGPub 2002/0110655, hereinafter ‘655). 
Claims 5 and 28: Conflicting copending application 14/662355 claims a microporous membrane wipe comprising a membrane with an average pore size of about 0.50 microns, a porosity in a range of 20-80%; the membrane is made of a polyolefin polymer and a dry-stretch process; and the membrane has substantially round shaped pores, an embossed section has a thickness of about 13 microns; wherein the membrane is a single membrane, the polymer is a semi-crystalline polymer, and the round shaped pores have an aspect ratio in a range of 0.75 to 1.25.
Conflicting copending application 14/662355 does not teach that the polyolefin polymer is polypropylene and that the microporous membrane wipe has an oil absorption ratio of at least 13.61 using canola oil.  However, Zhang teaches a microporous polymeric film of improved strength made by a dry-stretch process consisting essentially of a single microporous polypropylene film as the polyolefin, wherein said polymer is a semi-crystalline polymer, and said microporous polypropylene film has round shaped pores, said round shaped pores having an aspect ratio of 0.75 to 1.25; the dry-stretched microporous polymer film has thickness in a range of about 8-50 microns, an average pore size of  0.03 to 0.50 microns; and a porosity in the range of 20-80% in order to improve the membranes strength and enhance durability [abstract; paragraphs 20, 106, 110, 113, 116, 237, 244 and 338-341].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyolefin polymer membrane wipe of conflicting copending application 14/662355 of polypropylene as taught by Zhang because Zhang teaches it is a known polyolefin used to make microporous polymer membranes of improved strength by a dry-stretch process.


Claims 2 and 3: Conflicting copending application 14/662355 claims that the microporous membrane wipe can be adapted for skin oil blotting, and/or for removal of fingerprint or smudges from surfaces.

Claims 16 and 17: Conflicting copending application 14/662355 claims that the membrane has a transverse direction tensile strength of at least about 225 kgf/cm2 and a transverse direction shrinkage of less than about 6.0% at 90oC. 

This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.